986 A.2d 807 (2009)
Lance W. MITCHELL, Petitioner
v.
STATE CIVIL SERVICE COMMISSION (Correctional Institution at Waynesburg, Department of Corrections), Respondents.
No. 477 WAL 2009
Supreme Court of Pennsylvania.
December 29, 2009.


*808 ORDER

PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is GRANTED, the order of the Commonwealth Court is VACATED, and the case is REMANDED to the Commonwealth Court in light of this Court's decision in Miller v. Unemployment Comp. Bd. of Review., 505 Pa. 8, 476 A.2d 364 (1984). See also Smith v. Bd. of Prob. & Parole, 546 Pa. 115, 683 A.2d 278, 282 (1996). The Commonwealth Court is directed to treat the petition for review as timely filed.